

116 HR 3273 IH: Combating Transnational Criminal Organizations Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3273IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to establish programs to combat transnational criminal
			 organizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Combating Transnational Criminal Organizations Act of 2019 or the Combating TCOs Act of 2019. 2.Integrated border enforcement teams (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
				
					437.Integrated Border Enforcement Teams
 (a)EstablishmentThere is established within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe purpose of IBET is to enhance border security in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, investigate, prevent, and respond to terrorism, transnational criminal organizations, and other violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
							(c)Composition and establishment of units
 (1)CompositionIBET units may be comprised of personnel from the following: (A)U.S. Customs and Border Protection, led by the U.S. Border Patrol.
 (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations. (C)Other Department personnel, as appropriate.
 (D)Other Federal, State, local, Tribal, and foreign law enforcement agencies, as appropriate. (E)Other appropriate personnel at the discretion of the Secretary.
 (2)Establishment of unitsThe Secretary is authorized to establish IBET units in regions in which such units can contribute to IBET missions, as appropriate. When establishing an IBET unit, the Secretary shall apply risk-based criteria that takes into consideration the following:
 (A)Whether the region in which the IBET unit would be established is significantly impacted by cross-border threats, including threats posed by transnational criminal organizations and terrorist groups.
 (B)The availability of Federal, State, local, Tribal, and foreign law enforcement resources to participate in the IBET unit.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET unit would be established.
 (3)Duplication of effortsIn determining whether to establish a new IBET unit or to expand an existing IBET unit in a given region, the Secretary shall ensure that the IBET unit under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Border Enforcement Security Task Force established under section 432.
 (d)OperationAfter determining the regions in which to establish IBET units under subsection (c)(2), the Secretary may—
 (1)direct the assignment of Federal personnel to such IBET units; (2)take other actions to assist Federal, State, local, and Tribal entities to participate in such IBET units, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation;
 (3)direct the development of policy and guidance necessary to identify, assess, and integrate the available partner resources in relevant border sector security assessments and resource planning documents;
 (4)establish targets and performance measures for such IBET units; and (5)direct leadership of such IBET units to monitor progress on such targets and performance measures.
 (e)CoordinationThe Secretary shall coordinate IBET activities with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) as necessary to carry out this section. Such memoranda with entities specified in subsection (c)(1)(G) shall be entered into with the concurrence of the Secretary of State.
 (g)ReportNot later than 180 days after the date on which IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)describes targets and performance measures for IBET units; (2)describes the effectiveness of IBET units in fulfilling the purposes specified in subsection (b);
 (3)identifies and assesses the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners, and planned corrective actions;
 (4)identifies and assesses costs associated with IBET units broken down by relevant categories designated at the Secretary’s discretion;
 (5)identifies ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (6)identifies and assesses ways IBET, Border Tunnel Task Forces, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 435 and 436 and inserting the following new items:
				
					
						Sec. 435. Maritime operations coordination plan.
						Sec. 436. Maritime security capabilities assessments.
						Sec. 437. Integrated Border Enforcement Teams..
			3.Border tunnel detection
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
				
					420.Border Tunnel Task Forces
 (a)EstablishmentThere is established within the Department a program to be known as the Border Tunnel Task Force program (referred to in this section as BTTF).
 (b)PurposeThe purpose of BTTF established pursuant to subsection (a) is to enhance and integrate border security efforts by identifying, reducing, and remediating cross-border tunnel related threats by—
 (1)facilitating collaboration among Federal, State, local, and Tribal law enforcement agencies to execute coordinated activities; and
 (2)enhancing information-sharing, including the dissemination of homeland security information, among such agencies.
							(c)Composition and establishment of border tunnel task force units
 (1)CompositionBTTF units may be comprised of personnel from the following: (A)U.S. Customs and Border Protection, led by the U.S. Border Patrol.
 (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations. (C)Other Department components and offices, as appropriate.
 (D)Other Federal, State, local, Tribal, and foreign law enforcement agencies, as appropriate. (E)Other appropriate personnel at the discretion of the Secretary.
 (2)Establishment of unitsThe Secretary is authorized to establish BTTF units in regions in which the Secretary determines such units can contribute to the Department’s border security efforts to identify, reduce, and remediate cross-border tunnel threats. When establishing a BTTF unit, the Secretary shall apply risk-based criteria that takes into consideration the following:
 (A)Whether the areas in which such BTTF units would be established are significantly impacted by cross-border tunnel threats.
 (B)The availability of Federal, State, local, and Tribal law enforcement resources to participate in such BTTF units.
 (C)Whether other similar joint cross-border tunnel detection initiatives already take place within the region in which the BTTF unit would be established.
 (d)Duplication of effortsIn determining whether to establish a new BTTF unit or to expand an existing BTTF unit in a given region, the Secretary shall ensure that the BTTF unit under consideration does not unnecessarily duplicate the efforts of other existing interagency task forces or centers within such jurisdiction.
 (e)OperationAfter determining the regions in which to establish BTTF units under subsection (c)(2), the Secretary may—
 (1)direct the assignment of Federal personnel to such BTTF units; (2)take other actions to assist Federal, State, local, and Tribal entities to participate in such BTTF units, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation;
 (3)direct the development of policy and guidance necessary to identify, assess, and integrate the available partner resources in relevant border sector security assessments and resource planning documents;
 (4)establish targets and performance measures for BTTF units; (5)direct leadership of each BTTF unit to monitor progress on such targets and performance measures for each such unit; and
 (6)dedicate appropriate research and development resources to improve cross-border tunnel detection and remediation capabilities.
 (f)CoordinationThe Secretary shall coordinate BTTF activities with other similar border security and antiterrorism programs within the Department that handle matters relating to cross-border tunnel threat detection.
 (g)Authorization of tunnel remediation accessNotwithstanding any other provision of law, U.S. Customs and Border Protection shall have immediate access to Federal land for the remediation of tunnels used to facilitate illicit cross-border activities across the international borders of the United States.
 (h)Tunnel detection and remediation technology pilot programNot later than 90 days after the date of the enactment of this section, the Secretary shall establish a pilot program to test and evaluate new and emerging technologies for the purpose of detection and remediation of cross-border tunnel threats.
 (i)ReportNot later than 180 days after the date on which BTTF is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)describes targets and performance measures for BTTF units; (2)describes the effectiveness of BTTF in fulfilling the purposes specified in subsection (b);
 (3)identifies and assesses the impact of certain challenges on the sustainment of cross-border BTTF operations and planned corrective actions;
 (4)identifies and assesses costs associated with BTTF units broken down by relevant categories designated at the Secretary’s discretion;
 (5)identifies ways to support joint training for BTTF stakeholder agencies; (6)identifies and assesses ways BTTF, IBET, and Border Enforcement Security Task Forces can better align operations, including interdiction and investigation activities; and
 (7)identifies and assesses gaps in BTTF technological capability to detect cross-border tunnel threats..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new item:
				
					
						Sec. 420. Border Tunnel Task Forces..
			4.Border Enforcement Security Task Force updates
 (a)Updated purposeSubsection (b) of section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended— (1)in paragraph (1), by striking and after the semicolon at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)detecting, investigating, preventing, and responding to terrorism, transnational criminal organizations, and other violations of law related to border security..
 (b)Updated considerations for establishment of unitsParagraph (2) of section 432(c) of the Homeland Security Act of 2002 (6 U.S.C. 240(c)) is amended— (1)in the matter preceding subparagraph (A)—
 (A)in the first sentence, by striking jurisdictions and inserting regions; (B)by striking Before and inserting When; and
 (C)by striking shall consider and inserting shall apply risk-based criteria that takes into consideration; (2)in subparagraph (B), by inserting and after the semicolon at the end; and
 (3)by striking subparagraphs (C) and (D) and inserting the following new subparagraph:  (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the BEST unit would be established..
 (c)Updated reportSubsection (e) of section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended to read as follows:
				
 (e)ReportsNot later than 180 days after the date of the enactment of this subsection and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)describes targets and performance measures for BEST units; (2)describes the effectiveness of BEST units in fulfilling the purposes specified in subsection (b);
 (3)identifies and assesses the impact of certain challenges on the sustainment of cross-border BEST operations, including challenges faced by international partners, and planned corrective actions;
 (4)identifies and assesses costs associated with BEST units, broken down by relevant categories designated at the Secretary’s discretion;
 (5)identifies ways to support joint training for BEST stakeholder agencies; (6)identifies and assesses ways BTTF under section 420, IBET units under section 437, and BEST units can better align operations, including interdiction and investigation activities; and
 (7)identifies and assesses gaps in BEST technological capability to detect transnational criminal organizations or terrorist threats..
 (d)Updated reportNot later than 180 days after the date of the enactment of this Act and biannually thereafter for the following six years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (1)describes the effectiveness of BEST units under section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240), as amended by this Act;
 (2)assesses the impact of certain challenges on the sustainment of cross-border BEST operations, including challenges faced by international partners, and planned corrective actions;
 (3)assesses costs associated with BEST units, broken down by relevant categories designated at the Secretary’s discretion;
 (4)addresses ways to support joint training for BEST stakeholder agencies; (5)assesses how BTTF under section 420 of the Homeland Security Act of 2002 (as added by this Act), IBET units under section 437 of the Homeland Security Act of 2002 (as added by this Act), and BEST units can better align operations, including interdiction and investigation activities; and
 (6)assesses the gaps in BEST technological capability to detect cross-border tunnel threats. (e)Technical and conforming amendmentsSection 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended—
 (1)in subsection (c)— (A)in paragraph (1)(D), by inserting a semicolon at the end; and
 (B)in paragraph (3), by striking jurisdiction each place it appears and inserting region; and (2)in subsection (d), in the matter preceding paragraph (1), by striking jurisdictions and inserting regions.
				